IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00007-CR

PATRICIO MEDINA,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2015-2386-C2


                             ABATEMENT ORDER


      In this case, appellant, Patricio Medina, filed a notice of appeal on January 7, 2019,

challenging his convictions for one count of aggravated sexual assault of a child, two

counts of injury to a child, and two counts of endangering a child. The Clerk’s Record

and the Reporter’s Record were filed on February 1, 2019, and March 12, 2019,

respectively.   Accordingly, pursuant to Texas Rule of Appellate Procedure 38.6(a),

Medina’s brief was due on April 11, 2019. See TEX. R. APP. P. 38.6(a).
       Medina has filed multiple motions for extension of time to file his appellant’s brief,

and we have granted each of them. However, in the most recent order granting Medina’s

motion for extension of time, we noted that his brief was due by July 30, 2019, and that:

“Absent extraordinary circumstances, no further motions for extension of time to file the

appellant’s brief will be entertained.” Despite this warning, Medina did not file his

appellant’s brief.

       On August 8, 2019, we sent Medina a notice indicating that his brief was late and

warning him that this Court will abate this proceeding and order the trial court to

immediately conduct a hearing pursuant to Texas Rules of Appellate Procedure 38.8(b)(2)

and (3), unless he filed a brief or satisfactory response within fourteen days of August 8,

2019. Medina did not respond to this notice either.

       To date, Medina has had more than 130 days to file his appellant’s brief. We

therefore abate this cause to the trial court with instructions to hold a hearing to

determine: (1) why a proper brief has not been filed on appellant’s behalf; (2) whether

appellant’s attorney has abandoned the appeal; (3) whether appellant still desires to

proceed with the appeal; (4) whether appellant is receiving effective assistance of counsel;

and (5) whether appellant desires to represent himself or obtain new counsel. See id. at

R. 38.8(b)(2).




Medina v. State                                                                        Page 2
       The trial court shall conduct the hearing within twenty-one days after the date of

this order. The trial court clerk and court report shall file supplemental records within

thirty-five days after the date of this order.




                                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal Abated
Opinion delivered and filed September 4, 2019
Do not publish




Medina v. State                                                                    Page 3